DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on December 29, 2020 is acknowledged.  Claims 3, 8, and 11 are amended.  Thus, Claims 1-20 are pending and are further examined on the merits in the U.S. non-provisional application.

Note on Claim Interpretation
Each of Independent Claims 1 and 11 recite “a mechanical coupling” (Claim 1, line 4 and Claim 11, line 2).  The specification describes a mechanical coupling that mounts an orbiting scroll to a fixed scroll as an idler assembly or an Oldham ring (¶ 0045, last five (5) lines of the specification).  
	Each of Independent Claims 1, 11, and 16 recite “a flexible conduit”.  The specification describes a conduit is a structure that transmits a liquid coolant from one area or volume of a scroll device to another area or volume of the scroll device and can include a flexible tube, flexible hose, flexible metal rod, flexible bellows, and other flexible hollow connectors or devices (¶ 0097 of the specification).  
	The claims below are interpreted and examined below with consideration to these descriptions in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 				
			reference characters “36" and "38" have both been used to designate the flexible conduit in Fig. 2 (i.e., the specification describes reference numeral 38 as the hose fitting (¶ 0051, last three (3) lines).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US9115719 (Sadakata et al.; issued on August 25, 2015) (SADAKUTA) in view of US5609478 (Utter et al.; issued on March 11, 1997) (UTTER), and further in view of US2007/0269327 (Qian; published on November 22, 2007) (QIAN). 
	In reference to Claim 1, SADAKUTA teaches:
		A scroll device (title, Abstract, Figs. 1-3) comprising: 

			an orbiting scroll (orbiting scroll 17, col. 2, line 25) comprising a second involute and a second cooling chamber (B, Examiner’s ANNOTATED Fig. 1 of SADAKUTA), the orbiting scroll (17) configured to orbit relative to the fixed scroll (18) around an orbital axis (C, Examiner’s ANNOTATED Fig. 1 of SADAKUTA); and 
			a conduit (cooling liquid passageway 12, col. 2, lines 54 and 55, 12 is a hollow connector) in fluid communication with the first cooling chamber (A) and the second cooling chamber (B), the conduit extending around the orbital axis (C) from a first side (at location at the end of the lead line of reference numeral 8, Fig. 1) of the scroll device (title, Abstract, Figs. 1-3) to a second side (at the end of the lead line of reference numeral 16) of the scroll device (title, Abstract, Figs. 1-3).
While SADAKUTA teaches a mechanical coupling (a rotation-preventing mechanism which is not shown in SADAKUTA, col. 2, lines 33 and 34), SADAKUTA does not teach:
			(i) the orbiting scroll is mounted to the fixed scroll via the mechanical coupling, and 
			(ii) that the conduit is specifically called out as a flexible conduit.  
With regard to (i), UTTER teaches a scroll apparatus (title, Abstract, Figs. 1-16) that includes the orbiting scroll (driver scroll 46, col. 4, line 65, Fig. 1) being mounted to the fixed scroll (idler scroll member 54, col. 4, lines 65 and 66) via the mechanical coupling (Oldham coupling, col. 1, lines 26-30 and col. 5, lines 34-38).  


    PNG
    media_image1.png
    679
    748
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of SADAKUTA
flexible.  QIAN teaches a scroll compressor (title, Abstract, Figs. 1-3) that includes a helical cooling air pipe (16, ¶ 0023, lines 29 and 30, Fig. 1) that is disposed external to case 6 (col. 3, line 4) that exhibits a certain amount of flexibility in that it is helically coiled (i.e., the material used to form the air pipe is at least flexible enough to be helically formed, ¶ 0011).  As a result, the PHOSITA would understand that a conduit being considered flexible or non-flexible is then an obvious matter of design choice for the PHOSITA and does not negatively impact the function of the conduit to provide a channeled flow path/passageway for fluid/coolant flow from one point to a second distant point of the scroll compressor via the conduit.  Since the conduit of either SADAKUTA and UTTER and/or QIAN are each effective to provide a flow path for fluid/coolant flow to deliver fluid from one point to a second distant point the degree of flexibility rendered to the conduit itself (i.e., on a flexibility scale of being very pliable to very rigid) is not critical.  The Examiner further notes that the helical coils of the helical cooling air pipe (16, Fig. 1 of QIAN) also teach that the flexible conduit can extend/bend/curve around the orbital axis in a radial, circumferential direction relative to the rotation axis of the crankshaft 5 as shown in Fig. 1 of QIAN.     
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a flexible conduit to provide a channeled flow of cooling fluid/coolant from one point to a second distant point as taught by QIAN and further understand that the importance is the delivery of fluid from one point to a second distant point rather than the amount of flexibility associated with the conduit itself and incorporate this 
	In reference to Claim 2, SADAKUTA teaches that the first cooling chamber (A, Examiner’s ANNOTATED Fig. 1 of SADAKUTA) is at least partially defined by a fixed scroll jacket (cooling fin bottom 23 of the fixed scroll 18, col. 4, lines 21 and 22), and the second cooling chamber (B, Examiner’s ANNOTATED Fig. 1 of SADAKUTA) is at least partially defined by an orbiting scroll jacket (the bottom surface of second cooling chamber B is part of a wall G, Examiner’s ANNOTATED Fig. 1 of SADAKUTA).  
	In reference to Claim 7, SADAKUTA further teaches that the scroll device further comprises at least one cooling fin (cooling fins 22 associated with fixed scroll, Fig. 1, col. 2, line 67) extending into the first cooling chamber (A). 
	In reference to Claim 8, SADAKUTA also teaches that the at least one cooling fin (22 associated with fixed scroll 18, col. 2, line 67 to col. 3, lines 1-4) is arranged to channel coolant from a first inlet to a first outlet (of A, Examiner’s ANNOTATED Fig. 1 of SADAKUTA).
	

		A scroll device (title, Abstract, Figs. 1-3) comprising: 
			an orbiting scroll (orbiting scroll 17, col. 2, line 25) configured to orbit relative to a fixed scroll (fixed scroll 18, col. 2, line 26, Fig. 1) around an orbital axis (C, Examiner’s ANNOTATED Fig. 1 of SADAKUTA), the fixed scroll (18) comprising: 
				a first involute (wrap 20, col. 2, line 29, Fig. 1) extending toward the orbiting scroll (17); 
				a first cooling chamber (A, Examiner’s ANNOTATED Fig. 1 of SADAKUTA); and 
				a first plurality of cooling fins (cooling fins 22, col. 2, line 67 to col. 3, lines 1 and 2) extending away from the fixed scroll (18, reference numeral 23 is the cooling fin bottom implying that the cooling fins extend from the cooling fin bottom and into the first cooling chamber A, Examiner’s ANNOTATED Fig. 1 of SADAKUTA) into the first cooling chamber (A, Examiner’s ANNOTATED Fig. 1 of SADAKUTA); 
				a conduit (cooling liquid passageway 12, col. 2, lines 54 and 55, 12 is a hollow connector) in fluid communication with the first cooling chamber (A), the conduit having a first end (D, Examiner’s ANNOTATED Fig. 1 of SADAKUTA) connected to the fixed scroll (18), a second end (E, Examiner’s ANNOTATED Fig. 1 of SADAKUTA) connected to the orbiting scroll (17), and a length (F, Examiner’s ANNOTATED Fig. 1 of SADAKUTA) that bends around the orbital axis (C).  
While SADAKUTA teaches a mechanical coupling (a rotation-preventing mechanism which is not shown in SADAKUTA, col. 2, lines 33 and 34), SADAKUTA does not teach:
			(i) the orbiting scroll is mounted to the fixed scroll via the mechanical coupling, and 
flexible conduit.  
With regard to (i), UTTER teaches a scroll apparatus (title, Abstract, Figs. 1-16) that includes the orbiting scroll (driver scroll 46, col. 4, line 65, Fig. 1) being mounted to the fixed scroll (idler scroll member 54, col. 4, lines 65 and 66) via the mechanical coupling (Oldham coupling, col. 1, lines 26-30 and col. 5, lines 34-38).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the orbiting scroll is mounted to the fixed scroll via the mechanical coupling as taught by UTTER and incorporate this kind of arrangement for the anti-rotation device of SADAKUTA’s scroll compressor for the benefit of ensuring the orbiting/driving scroll orbits without allowing undesirable rotation of the same as expressly described by UTTER (col. 1, lines 27-31).   
	With regard to (ii), while SADAKUTA and UTTER teach a conduit, SADAKUTA and UTTER do not explicitly call out that the conduit is flexible.  QIAN teaches a scroll compressor (title, Abstract, Figs. 1-3) that includes a helical cooling air pipe (16, ¶ 0023, lines 29 and 30, Fig. 1) that is disposed external to case 6 (col. 3, line 4) that exhibits a certain amount of flexibility in that it is helically coiled (i.e., the material used to form the air pipe is at least flexible enough to be helically formed, ¶ 0011).  As a result, the PHOSITA would understand that a conduit being considered flexible or non-flexible is then an obvious matter of design choice for the PHOSITA and does not negatively impact the function of the conduit to provide a channeled flow path/passageway for fluid/coolant flow from one point to a second distant point via the conduit.  Since the conduit of either SADAKUTA or QIAN are each effective to provide a flow path for fluid/coolant flow to deliver fluid from one point to a second distant point the degree of 
 	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a flexible conduit to provide a channeled flow of cooling fluid/coolant from one point to a second distant point as taught by QIAN and further understand that the importance is the delivery of fluid from one point to a second distant point rather than the amount of flexibility associated with the conduit itself and incorporate this understanding into the construction of SADAKUTA’s scroll compressor for at least the benefit of allowing the scroll compressor to be constructed in a manner that still facilitates proper cooling fluid flow within the scroll compressor so that the scroll compressor can effectively operate in commercially viable product applications like fuel vehicles and electric motor cars as expressly described by QIAN (¶ 0002).  Further, flexible conduits are old and well known in the art and it is within the general skill level of a worker in the art to provide a flexible conduit when it is expedient to do so.	
	In relation to Claim 12, SADAKUTA and UTTER, similarly to Claim 11, do not explicitly call out that the conduit is flexible.  QIAN teaches a scroll compressor (title, Abstract, Figs. 1-3) that includes a helical cooling air pipe (16, ¶ 0023, lines 29 and 30, Fig. 1) that is disposed external to case 6 (col. 3, line 4) that exhibits a certain amount of flexibility in that it is helically coiled (i.e., the material used to form the air pipe is at least flexible enough to be helically formed, ¶ 0011).  The coils of the helical cooling air pipe 
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the flexible conduit extend substantially perpendicularly to the orbital axis as taught by QIAN and have this kind of flexible conduit arrangement replace the flexible conduit in the modified scroll compressor of SADAKUTA and UTTER for at least the benefit of having an alternative flexible conduit arrangement to effectively flow cooling fluid from one location to another location of the scroll compressor that so that the scroll compressor can effectively operate in commercially viable product applications like fuel vehicles and electric motor cars as expressly described by QIAN (¶ 0002).  	
	In reference to Claim 13, SADAKUTA further teaches that the fixed scroll (18) further comprises a fixed scroll jacket (cooling fin bottom 23 of the fixed scroll 18, col. 4, lines 21 and 22), the fixed scroll jacket defining a wall of the first cooling chamber (the cooling fin bottom is a wall of the first cooling chamber A designated by the dot-dot-dash line as shown in Fig. 1).
	In reference to Claim 14, SADAKUTA also teaches that the orbiting scroll (17, Fig. 1) comprises: 
			a second cooling chamber (B, Examiner’s ANNOTATED Fig. 1 of SADAKUTA; and 
			a second plurality of cooling fins (cooling fins 22 on the backsides of orbiting scroll 17, col. 2, line 66 to col. 3, lines 1 and 2) extending away from the orbiting scroll (17) into the second cooling chamber (B).  

			an orbiting scroll jacket (the bottom surface of second cooling chamber B is part of a wall G, Examiner’s ANNOTATED Fig. 1 of SADAKUTA), the orbiting scroll jacket defining a wall (G) and comprising a crankshaft bearing (Hs, Examiner’s ANNOTATED Fig. 1 of SADAKUTA, the PHOSITA would recognize the structure of H adjacent respective portions of the drive shaft 4 as being a crankshaft bearing).  

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SADAKUTA and UTTER and QIAN, and in further view of US7942655 (Shaffer; issued on May 17, 2011) (SHAFFER).  
	In reference to Claim 3, SADAKUTA and UTTER and QIAN teach a flexible conduit, SADAKUTA and UTTER and QIAN do not explicitly teach a second flexible conduit.  SHAFFER teaches a scroll compressor (title, Abstract, Figs. 1-6) that further comprises two individual, separate flexible conduits (bellows 22 and 23, Fig. 5) extending from the first side (a first side of the scroll compressor 1 is on the side of the orbiting scroll located at the top portion of Fig. 5) to the opposite side of the scroll device (an opposite side of the scroll compressor 1 is at the fixed scroll 3 located at the bottom portion of Fig. 5).  The PHOSITA, when considering the construction alternatives for SADAKUTA’s scroll compressor could further choose/select to have separate/individual coolant passages/conduits in place of the single cooling liquid passageway 12 to feed the first end (D, Examiner’s ANNOTATED Fig. 1 of SADAKUTA) connected to the fixed scroll (18), a second end (E, Examiner’s ANNOTATED Fig. 1 of SADAKUTA) connected 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a second flexible conduit as taught by SHAFFER and incorporate, as a matter of design choice by the PHOSITA, to replace the single passageway in the modified scroll compressor of SADAKUTA and UTTER and QIAN with two separate passageways/conduits for the benefits of having an alternative way to construct the passageway(s) that that can be at a lower cost of manufacture and/or provide better packaging considerations for the scroll compressor given the requirements and the application of need for the scroll compressor yet are still effective to flow liquid coolant as expressly described by SHAFFER (col. 4, lines 20-23) from a first location of the scroll compressor to another second distant location of the scroll compressor.  
In reference to Claim 9, SADAKUTA and UTTER and QIAN do not teach a coated wall with a solid abrasion resistant lubrication and a tip seal groove.  SHAFFER teaches a first involute (spiral of the fixed scroll, designated at the end of the lead line of reference numeral 25, col. 3, lines 10-12, Figs. 1 and 3) that comprises a base (structure at the end of the lead line of reference numeral 3, Fig. 3), a coated wall (the wall of the spiral is the structure crossed by the dashed line circle in Fig. 3, coated with epoxy, col. 5, lines 18-20, and or oil in an scroll compressor that compresses oil, col. 1, lines 38 and 39), and a tip seal groove (at the top of the coated wall (col. 5, lines 15-22), 
It would be obvious to the PHOSITA before the effective filing date of the invention to coat the wall of the fixed scroll with a solid-abrasion-resistant lubricant as taught by SHAFFER and incorporate such a lubricant to lubricate the wall of the modified scroll compressor of SADAKUTA and QIAN for the benefit of having the scroll compressor operate at high vacuums and maximum efficiency due to imperfections and deviations in the fixed scroll/orbiting scroll as expressly described by SHAFFER (col. 5, lines 15-18).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SADAKUTA and UTTER and QIAN, and in further view of US2017/0306956 (Monet; published on October 26, 2017) (MONET).
	In reference to Claim 10, SADAKUTA and QIAN do not teach a polytetrafluro ethylene (PTFE) coating.  MONET teaches a scroll compressor (1, ¶ 0064, line 2, Fig. 1) having a fixed scroll (3, ¶ 0065, lines 1 and 2, Fig. 1) that comprises a polytetrafluoroethylene (PTFE) coating (claim 8 of MONET).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a fixed scroll that comprises a PTFE coating as taught by MONET and incorporate this fixed scroll and its coating to replace the fixed scroll of SHAFFER’s scroll compressor for the benefit of having improved hardness of the fixed scroll that can desirable improve the scroll compressor against premature wear and tear of the .  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over SADAKUTA in view of QIAN. 
	In reference to Claim 16, SADAKUTA teaches:  
		A liquid-cooled scroll device (title, Abstract, Figs. 1-3) comprising: 
			a fixed scroll (fixed scroll 18, col. 2, line 26, Fig. 1) comprising a first coolant passageway (A, Examiner’s ANNOTATED Fig. 1 of SADAKUTA); 
			an orbiting scroll (orbiting scroll 17, col. 2, line 25) comprising a second coolant passageway (B, Examiner’s ANNOTATED Fig. 1 of SADAKUTA);
			a motor (includes rotor 2a and stator 2b) operably connected to the orbiting scroll (18), the motor (includes rotor 2a and stator 2b) causing the orbiting scroll (17) to orbit relative to the fixed scroll (18) around an orbital axis (C, Examiner’s ANNOTATED Fig. 1 of SADAKUTA); and 
			a conduit (cooling liquid passageway 12, col. 2, lines 54 and 55, 12 is a hollow connector) that curves around (12 curves around the orbital axis C so as to be spaced apart from C in an axial direction) the orbital axis (C), the conduit (12) in fluid communication with the first coolant passageway (A) and the second coolant passageway (B).
While SADAKUTA teaches a conduit SADAKUTA does not explicitly call out that the conduit is flexible.  QIAN teaches a scroll compressor (title, Abstract, Figs. 1-3) that includes a helical cooling air pipe (16, ¶ 0023, lines 29 and 30, Fig. 1) that is disposed external to case 6 (col. 3, line 4) that exhibits a certain amount of flexibility in that it is 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a flexible conduit to provide a channeled flow of cooling fluid/coolant from one point to a second distant point as taught by QIAN and further understand that the importance is the delivery of fluid from one point to a second distant point rather than the amount of flexibility associated with the conduit itself and incorporate this understanding into the construction of SADAKUTA’s scroll compressor for at least the benefit of allowing the scroll compressor to be constructed in a manner that still facilitates proper cooling fluid flow within the scroll compressor so that the scroll compressor can effectively operate in commercially viable product applications like fuel vehicles and electric motor cars as expressly described by QIAN (¶ 0002).  Further, 
	In reference to Claim 17, SADAKUTA and QIAN teach the first coolant passageway and the second coolant passageway SADAKUTA and QIAN do not teach a motor jacket that comprises a third coolant passageway.  YANAGISAWA teaches a scroll machine (title, Abstract, Figs. 1-10) that comprises an orbiting scroll and stationary scrolls (Abstract, lines 1 and 2) and further includes a first coolant passageway (fluid pipe 7a, ¶ 0028, line 5, Figs. 8 and 10), a second coolant passageway (fluid pipe 9a, ¶ 0029, lines 4 and 5) and a motor jacket (outer circumferential wall 33) at least partially surrounding the motor (electric motor 20, ¶ 0047, line 5), the motor jacket comprising a third coolant passageway (fluid that flows in path 31 or spiral path 34, ¶s 0047, lines 5-7 and 0049, lines 1-5).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a motor jacket/third coolant path as taught by YANAGISAWA and incorporate such an arrangement into the modified scroll compressor of SADAKUTA and QIAN for the benefits of cooling the motor and cooling the scrolls such that the entire scroll compressor is effectively cooled so that the operational efficiency of the scroll compressor is enhanced and its service life is extended as expressly described by YANAGISAWA (¶s 0007 and 0008, lines 4-7 and 0049, last 3 lines).  
	In reference to Claim 18, SADAKUTA and QIAN do not teach a motor jacket that comprises a third coolant passageway.  YANAGISAWA teaches a scroll machine (title, Abstract, Figs. 1-10) that comprises an orbiting scroll and stationary scrolls (Abstract, lines 1 and 2) and further includes a first coolant passageway (fluid pipe 7a, ¶ 0028, line 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize third coolant path/passageway with an input and output and cooling fins as taught by YANAGISAWA and incorporate such an arrangement into the modified scroll compressor of SADAKUTA and QIAN for the benefits of also cooling the motor along with cooling the scrolls such that the entire scroll compressor is effectively cooled so that the operational efficiency of the scroll compressor is enhanced and its service life is extended as expressly described by YANAGISAWA (¶s 0007 and 0008, lines 4-7 and 0049, last 3 lines).  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over SADAKUTA and QIAN, and further in view of US7942655 (Shaffer; issued on May 17, 2011) (SHAFFER).
In reference to Claim 20, SADAKUTA and QIAN teach that the fixed scroll or orbital scroll comprises an involute having a wall, however, SADAKUTA and QIAN do not teach that the wall is coated with a solid abrasion-resistant coating.  SHAFFER teaches a scroll compressor that includes a fixed scroll that comprises an involute (spiral of the fixed scroll, designated at the end of the lead line of reference numeral 25, col. 3, lines 10-12, Figs. 1 and 3) having a wall (the wall of the spiral is the structure crossed by the dashed line circle in Fig. 3, coated with epoxy, col. 5, lines 18-20, and or oil in an scroll compressor that compresses oil, col. 1, lines 38 and 39), coated with a solid abrasion resistant lubricant (epoxy is solid and can resist abrasion).
It would be obvious to the PHOSITA before the effective filing date of the invention to coat the wall of the fixed scroll with a solid-abrasion-resistant lubricant as taught by SHAFFER and incorporate such a lubricant to lubricate the wall of the modified scroll compressor of SADAKUTA and QIAN for the benefit of having the scroll compressor operate at high vacuums and maximum efficiency due to imperfections and deviations in the fixed scroll/orbiting scroll as expressly described by SHAFFER (col. 5, lines 15-18).  

Allowable Subject Matter
Claims 4-6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The liquid-cooled scroll device as recited in dependent Claim 4 further comprising:
				“the first cooling chamber comprises a first inlet and a first outlet, and the second cooling chamber comprises a second inlet and a second outlet, and further wherein the second flexible conduit channels coolant from the coolant inlet to the second inlet, and the first flexible conduit channels coolant from the second outlet to the first inlet” is not shown or rendered over the prior art of record.  Dependent Claims 5 and 6 are also considered to be allowable by virtue of being dependent on allowable dependent Claim 4.  
			The liquid-cooled scroll device as recited in dependent Claim 19 further comprising:
				“a second flexible conduit in fluid communication with the second coolant passageway and the third coolant passageway” is not shown or rendered over the prior art of record.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicants’ claim amendments and arguments filed in the reply filed on December 29, 2020 have been fully considered and are persuasive to the currently pending claims with respect to: 
			the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

As independent Claims 1 and 16 were not amended by Applicants and a new combination of prior art references under 35 U.S.C. 103 is applied to reject these claims as described above, this instant Action is a 2nd Non-Final Office Action.

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  
		US20060045760 – discloses a scroll compressor having an external conduit for flow of cooling fluid from a first side of the scroll compressor to a second side of the compressor, and  
		US7201568 -- discloses a scroll compressor having an external conduit for flow of cooling fluid from a first side of the scroll compressor to a second side of the compressor.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday April 15, 2021

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746